PUTNAM, Circuit Judge.
This suit was removed by the respondents from the state court to this court, on the alleged ground that it is one arising under the laws of the United States. The complainant seasonably moved to remand it. In determining whether or not the suit was removable for the reason given, we are strictly limited to what appears on the face of the bill of complaint. The latest affirmation of this rule is Walker v. Collins, 167 U. S. 57, 17 Sup. Ct. 738. Of course, in making this determination, we must look through the complaint for the purpose of ascertaining what is the real question presented thereby, rejecting all such matters as are merely incidental thereto.
The subject-matter out of which the suit arose concerns a copyright issued under the statutes of the United States. Section 711 of the Revised Statutes provides that the jurisdiction vested in the courts of the United States shall be exclusive of the courts of the several states in “all cases,arising under the patent-right or copyright laws of the United States”; and by the ninth paragraph of section 629 of the Revised Statutes this jurisdiction is left in the circuit courts. The only basis of the respondents’ claim that this suit presents a federal question is in the proposition that it arises under the copyright laws of the United States; and, if this proposition were correct, it would appear that there was no valid suit ever pending in the state court which could be the basis of jurisdiction in this court after removal, and that all we could do would be to dismiss the suit, or remand it, and leave the respondents to their writ of error if the state court persisted in assuming jurisdiction. We are of the opinion, however, that, within the purview of the decisions of the supreme court, the case is not one arising under the copyright laws of the United States, and that it presents no federal question; and that, therefore, the state court had full jurisdiction over it, and it must be remanded.
It is alleged in the bill that the complainant composed a certain song, which was copyrightable, and that the song and the music accompanying it “became and are” his property. There is nothing which contains any admission that the complainant ever parted with the presumptive title which these allegations are sufficient to vest in him.' The bill further alleges that the respondents, without the *645complainant’s knowledge, obtained a copyright for the song in their own names, and that they hare no right of ownership in it. It prays that “the respondents may be ordered to transfer and assign said copyright, so held in their names, to him,” — that is, the complainant, — “by instrument of assignment such as is provided for by statute of the United States.” The hill also prays that “an injunction issue, restraining respondents from interfering in any manner with the use” by complainant of the copyrighted matter; and there is also a prayer for a preliminary injunction. It alleges incidental mailers showing especial need for the issuing of injunctions, both permanent and preliminary; but all this flows out of the main controversy as shown by the bill, is wholly incidental to it, and forms no part of (lie essential issue which the pleadings raise.
The bill assumes that the copyright is valid, and it alleges no infringement, nor anything which can raise any question as to its scope or legality. On this statement of the pleadings, the only issue presented by the bill is one of title, depending on the rules of the common law, and in no way on any statute of the United States. It has so long been settled that a suit of that character is not within the class of removable causes that it is necessary to refer only to Wade v. Lawder, 165 U. S. 624, 627, 17 Sup. Ct. 425, as the latest statement of the rule, and also of the subsidiary rule that the jurisdiction is not affected by the fact that a federal question may possibly come in incidentally. The decisions relied on by the respondents in regard to corporations organized by congress have always stood on a special basis, and do not reach the case at bar. Railway Co. v. Cody, 166 U. S. 606, 609, 17 Sup. Ct. 703. Wade v. Lawder also settles that those authorities relied on by the respondents, which make a distinction arising from the fact that the controversy goes hack of the issue of the patent or copyright, are not sound. It is adjudged and ordered that the suit be remanded to the court from which it was removed, and that the complainant in the state court recover his costs in this court.